COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:           In the Interest of C.J., a Child

Appellate case number:         01-19-00704-CV

Trial court case number:       2018-00169J

Trial court:                   313th District Court of Harris County

        This is an accelerated appeal from an order terminating the parental rights of appellant,
S.W. On September 18, 2019, retained counsel filed, on behalf of appellant, a notice of appeal of
the trial court’s September 5, 2019 “Final Decree for Termination.” See TEX. R. APP. P. 25.1,
26.1(b), 28.4. The appellate record was due in this Court on September 30, 2019. See id. 4.1(a),
28.4, 35.1(b). A clerk’s record was filed on October 1, 2019; however, a reporter’s record has not
been filed.
        On October 2, 2019, the court reporter notified the Clerk of this Court that appellant had
not requested a reporter’s record and had not “paid or made arrangements to pay for the record and
[was] not appealing as an indigent.” See id. 35.3(b). On October 2, 2019, the Clerk of this Court
notified appellant that the court reporter responsible for preparing the reporter’s record had
informed the Court that appellant had not requested a reporter’s record or had not paid, or made
arrangements to pay, for the reporter’s record. See id. 37.3(c). The Clerk further notified appellant
that unless she provided written evidence that she had paid, or made arrangements to pay, for the
reporter’s record, or provided proof that she is entitled to proceed without payment of costs by
October 14, 2019, the Court might consider the appeal without a reporter’s record. See id.
       On November 4, 2019, the court reporter notified the Clerk of this Court that appellant had
not requested a reporter’s record. However, the court reporter also provided this Court with a
motion to withdraw filed in the trial court by appellant’s retained counsel. In the motion to
withdraw, retained counsel asserts that appellant “is indigent and can no longer afford retained
counsel.” The motion also states that appellant “is requesting a court appointed counsel to perfect
her appeal.” A notice of hearing attached to retained counsel’s motion indicates that a hearing
would be held on counsel’s motion to withdraw and appellant’s request for appointment of counsel
on November 7, 2019.
       Accordingly, the Court withdraws its November 5, 2019 order, stating that it will only
consider and decide those issues or points that do not require a reporter’s record for a decision,
and setting the deadline for appellant’s brief. See id. 37.3(c), 38.6(a); see also In re G.S., No.
12-15-00210-CV, 2015 WL 8959433 (Tex. App.—Tyler Dec. 16, 2015, no pet.) (mem. op.)
(appeal from judgment terminating parental rights, considering and deciding only those issues that
did not require reporter’s record for decision (citing TEX. R. APP. P. 37.3(c)).
         Given the constitutional rights involved in a termination of parental rights, retained
counsel’s failure to timely respond to this Court’s past notices and orders, and retained counsel’s
motion to withdraw filed in the trial court, the Court abates this appeal and remands the case to
the trial court to immediately hold a hearing on retained counsel’s motion to withdraw. We further
direct the trial court, if retained counsel is permitted to withdraw, to determine if appellant is
indigent, to appoint new counsel to represent appellant if she is indigent, or to determine whether
appellant may proceed pro se, after advising her of the dangers of self-representation. The trial
court shall have a court reporter, or court recorder, record the hearing. If the trial court held a
hearing on November 7, 2019 and addressed all of these matters fully, with a record, then an
additional hearing is not required.
        The trial court clerk shall file a supplemental clerk’s record containing any written findings
of fact and conclusions of law regarding these issues as well as any orders permitting retained
counsel to withdraw, determining if appellant is indigent, appointing new counsel, or allowing
appellant to proceed pro se. The court reporter shall file a reporter’s record of the hearing. The
records shall be filed with the Clerk of this Court no later than 14 days from the date of this
order.
        Because this appeal involves the termination of the parent-child relationship, the Court is
required to bring appellant’s appeal to final disposition within 180 days of September 18, 2019,
the date the notice of appeal was filed in this proceeding, so far as reasonably possible. See TEX.
R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.
       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record
and reporter’s record are filed with the Clerk of this Court.

       It is so ORDERED.



Judge’s signature: ____/s/ Julie Countiss____
                     Acting individually  Acting for the Court

Date: __November 14, 2019___




                                                  2